Citation Nr: 1041224	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from April 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In November 2007, the Board remanded claims for service-
connection for hypertension and PTSD.  In May 2009, the agency of 
original jurisdiction (AOJ) granted service-connection for PTSD.  
In July 2009, the Board remanded the current issue to notify the 
Veteran of the evidence required for a claim based on secondary 
service-connection, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), records from the Social Security 
Administration (SSA), clarification of a medical opinion, and 
readjudication.  SSA records were received in response to a 
September 2009 request.  The notice required by VCAA was sent to 
the Veteran in October 2009.  Additional comments clarifying the 
medical opinion were received in December 2009 and April 2010.  
The case was readjudicated by way of a supplemental statement of 
the case in August 2010.  In as much as the requested development 
has been completed. The Board proceeds with its review of the 
appeal.   


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to 
disease or injury during his active service.  

2.  Hypertension was not manifested within the first year after 
the Veteran finished his active service.  

3.  The Veteran's hypertension is not etiologically related to 
his service-connected PTSD or any other service-connected disease 
or injury.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service, may not be presumed to have been incurred in service, 
and is not proximately due to or the result of a service-
connected injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in April 2004, the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim for direct or primary service-connection, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
initial notice letter was provided before the adjudication of his 
claim in July 2004.  In March 2006, he was provided notice 
regarding potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
prejudiced by this late notice because the claim is being denied 
and neither a rating nor an effective date will be assigned.  In 
October 2009, a notice that fully complied with the requirements 
of the VCAA was sent to the claimant, notifying him of the 
evidence required to substantiate a claim for secondary service-
connection, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  Thereafter, he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond.  This cured any notice 
defects before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of the 
case issued in August 2010.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  VA has complied with the notice requirements of VCAA 
and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  A copy of his SSA 
records has been obtained.  The Veteran has had a VA examination 
and a medical opinion has been obtained.  He has also been 
afforded a hearing.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

The Veteran contends that hypertension began during his active 
service, as manifested by a diastolic blood pressure reading of 
90 on separation examination.  In the alternative, he contends 
that it is secondary to and a result of his service-connected 
PTSD.   

In order to establish service connection on a direct or primary 
basis, three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Cardiovascular disease, including hypertension, may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2010); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

In this case, there is no dispute that the Veteran has 
hypertension or that it contributed to cause an intracranial 
bleed (also referred to as a hemorrhage or stroke) in November 
2007, with a subsequent recurrence.  That is, the requirement for 
a current disability has been met.  

Turning to the question of disease or injury in service, the 
entrance examination is not of record.  There is no documentation 
of elevated blood pressures during service.  A history taken for 
the June 1969 separation examination includes a history of high 
blood pressure prior to service, without further details.  There 
was one blood pressure reading of 138/90.  For VA purposes, 
hypertension means a diastolic blood pressure that is 
predominantly 90 or more.  However, hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  38 C.F.R. § 4.104, Code 7101, Note (1) (2010).  

On VA examination in December 1969, blood pressure was well 
within the normal range at 120/70.  

There are no competent medical findings documenting hypertension 
within the year after the Veteran completed his active service.  

At a hearing with a Decision Review Officer (DRO) at the RO in 
May 2005, the Veteran testified that a doctor first notified him 
that he had hypertension in approximately 1979, which would be 
approximately 10 years after service.  He did not testify that 
any physician or other health care provider connected the 
hypertension to service or to his PTSD.  

The file contains records from A. W. S., M.D., beginning in July 
1995.  The assessment at that time included controlled 
hypertension.   

Extensive private hospital records document the cerebrovascular 
accidents of November 2007, with medical treatment into December 
2007, without clearly linking them to service or to the PTSD.  

On November 28, 2007, a physician, S. C. T., M.D., at a private 
hospital dictated a consultation report.  He stated, "The 
patient was in his normal state of health with his baseline 
hypertension and osteoarthritis along with post traumatic stress 
disorder since Vietnam."  Although the transcription lacks 
punctuation, the construction of the sentence appears to separate 
the hypertension and arthritis from the PTSD, rather than saying 
all three afflicted the Veteran since Vietnam.  More importantly, 
there is no indication that the doctor had any personal knowledge 
of the Veteran's history over some 38 years or that he was making 
an analysis of any facts.  Thus, the Board finds that this 
statement simply reflects that the Veteran had PTSD since Vietnam 
and is not a medical opinion that he had hypertension and 
osteoarthritis since his service in Vietnam.  

Dr. A. W. S. made a similar statement in December 2007, when he 
wrote that, "Previously, he has suffered from hypertension and 
post-traumatic stress syndrome from his time in Vietnam."  
Significantly, there is no explanation as to why hypertension 
would be connected to Vietnam.  On the other hand, the Veteran's 
Vietnam service would be an explanation as to why the Veteran had 
PTSD.  Consequently, the Board finds that the doctor was simply 
providing some of the Veteran's medical back ground and 
associating the PTSD with Vietnam rather than associating both 
hypertension and PTSD with the Veteran's Vietnam service.  

Review of the SSA records shows that the Veteran was found to be 
disabled by his cerebrovascular accident.  The records note the 
presence of PTSD; however, there is nothing that would connect 
his hypertension to his active service or to his PTSD.  

The record also contains VA clinical records beginning in 
November 2005, when the Veteran sought VA health care.  Again, 
there is nothing that would connect his hypertension to his 
active service or to his PTSD.  

In September 2008, the Veteran was examined for his hypertension 
by a VA physician.  The claims file was reviewed.  The Veteran's 
medical history was discussed.  He sustained two strokes in 
November 2007, related to a cerebral hemorrhage.  The hemorrhage 
was felt to be related to his hypertension.  He was otherwise 
asymptomatic concerning the hypertension.  It had been under 
relatively good control since the stroke.  The examiner expressed 
the opinion that the stroke, as likely as not, resulted from 
poorly controlled hypertension.  The examiner noted the blood 
pressure readings of 138/90 and 120/70 and expressed the opinion 
that the Veteran did not have hypertension at the time of 
separation from service.  Further, it was the examiner's opinion 
that the Veteran's current essential hypertension was unrelated 
to any disease noted during his time of active duty.  

In response to the Board's July 2009 remand, the examiner 
reviewed the claims file in December 2009.  The examiner found no 
evidence that the PTSD caused the hypertension.  He explained 
that periods of stress could cause transient elevations in blood 
pressure, but were not responsible for chronically elevated blood 
pressure.  The examiner restated that he was unable to find any 
evidence that the PTSD aggravated the Veteran's blood pressure.  
He had moderate hypertension.  His blood pressure readings at the 
time of the examination were slightly elevated.  Speculation 
would be required to state that the PTSD aggravated his blood 
pressure.  

The AOJ notified the examiner that reference to speculation in 
opinions was not acceptable.  He was asked for an opinion as to 
whether it was at least as likely as not that the Veteran's 
hypertension was caused or aggravated by his service-connected 
PTSD.  In April 2009, the examiner again reviewed the claims 
file.  He stated that he found no evidence that PTSD either 
caused or aggravated the Veteran's hypertension.  It was his 
medical opinion that the PTSD was less likely than not the cause 
of the Veteran's hypertension and was less likely than not to 
have aggravated the Veteran's hypertension.  

Conclusion

The Veteran's representative has asserted that the examiner 
rendered conflicting opinions and that such conflict should be 
resolved in favor of granting the claim.  Close reading shows 
that there is no conflict.  Nowhere in the initial examination or 
two subsequent addendums does the examiner suggest a connection 
between the Veteran's hypertension and either his military 
service or his service-connected PTSD.  The Board finds that the 
comment that speculation would be required to state that PTSD 
aggravated the Veteran's blood pressure simply puts any such 
connection somewhere out in the realm of conjecture and does not 
raise a reasonable possibility of a connection.  The examiner 
clarified this in his subsequent statement that connections were 
less likely than not.  

While the Veteran may feel that his hypertension is connected to 
his active service or to his service-connected PTSD, those are 
medical questions that require opinions from trained medical 
professionals.  The Veteran does not have the experience and 
training to provide such a medical opinion.  38 C.F.R. § 3.159(a) 
(2010).  In this case, there is no competent medical opinion 
supporting a connection between the Veteran's hypertension and 
either his military service or his service-connected PTSD.  On 
the other hand, VA obtained a medical opinion, and had it 
clarified, and it was definitely against any connection.  Thus, 
the preponderance of competent medical evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service-connection for hypertension, to include as secondary to 
service-connected PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


